In his motion for rehearing appellant, through his counsel, complains of the failure of the court to review and discuss the entire record and all questions raised by the appellant in the transcript and statement of facts. Counsel is mistaken in his assuming that this was not done. We will add, however, *Page 227 
that the burden is not upon the court to discuss all questions raised, and to do so would extend the opinions beyond reasonable limits.
In misdemeanor cases, complaints of the charge and of the refusal of the special charges are reviewable only upon bills of exceptions. See Art. 739 of Vernon's Texas Crim. Statutes, Vol. 2, page 499, and cases cited, including Brown v. State,73 Tex. Crim. 574, in which will be found a collation of previous decisions.
Except in the matter of fundamental error, it is essential to authorize review, that rulings of the trial court and objections thereto be brought up by bills of exceptions. Code of Crim. Proc. Art., 744; Vernon's Texas Crim. Statutes, vol. 2, page  527. In misdemeanor cases, as stated above, this pertains to the charge as well as the admission or exclusion of evidence. In the case before us, there are no bills of exceptions to the charge nor to the refusal of special charges. The only bill of exceptions in the record is that discussed in the original opinion, and it was not verified by the trial judge. It drew attention to a matter that the indictment and statement of facts revealed, and while it evidenced a contention without merit, we deemed it not improper to state our reasons for so holding.
The motion is overruled.
Overruled.